Citation Nr: 0404986	
Decision Date: 02/23/04    Archive Date: 02/27/04

DOCKET NO.  03-09 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES
1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a right 
ankle disability.  

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a left 
shoulder disability, claimed as a rotator cuff tear.  

3.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to March 
1992.  
  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's application to reopen his service 
connection claims for disabilities of the left shoulder and 
right ankle.  He responded by filing a December 2002 Notice 
of Disagreement, and was sent a March 2003 Statement of the 
Case by the RO.  He then filed a March 2003 VA Form 9, 
perfecting his appeals of these issues.  

The issues of whether the veteran has submitted new and 
material evidence to reopen his service connection claims for 
a right ankle disability and a left shoulder disability will 
be the subject of this Board decision, and this issue of 
entitlement to service connection for a right ankle 
disability will be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the veteran if further action is required on the 
veteran's part.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  In April 1992, a Regional Office of the Department of 
Veterans Affairs denied entitlement to service connection for 
disabilities of the left shoulder and the right ankle; the 
veteran did not appeal this determination.

3.  The evidence submitted since the April 1992 denial of the 
veteran's claim for service connection for a right ankle 
disability is neither cumulative nor redundant of evidence 
already considered, and raises a reasonable possibility of 
substantiating the claim.  

4.  The evidence submitted since the April 1992 denial of the 
veteran's claim for service connection for a left shoulder 
disability does not raise a reasonable possibility of 
substantiating the claim.  


CONCLUSIONS OF LAW

1.  The RO's April 1992 decision that denied service 
connection for a right ankle disability is final; this claim 
for service connection may only be reopened based on the 
submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).  

2.  The RO's April 1992 decision that denied service 
connection for a left shoulder disability is final; this 
claim for service connection may only be reopened based on 
the submission of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).  

3.  Evidence submitted since the RO's 1992 rating decision is 
new and material with respect to the claim for service 
connection for a right ankle disability, and the claim for 
that benefit is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a) (2003). 

4.  Evidence submitted since the RO's 1992 rating decision is 
not new and material with respect to the claim for service 
connection for a left shoulder disability, and the claim for 
that benefit may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a) (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that prior to the 
initiation of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the March 2003 
Statement of the Case, and the RO's September 2002 letter to 
the veteran informing him of the VCAA, he has been advised of 
the laws and regulations governing the claims on appeal and 
the evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at the VA medical center in Knoxville, 
TN, and these records were obtained.  Private medical records 
have been received from P.C.R., D.P.M., of the Knoxville 
Podiatry Group.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  For these reasons, his appeals 
are ready to be considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  
Subsequently, the Veterans Benefits Act of 2003 was signed 
into law in December 2003.  This law authorizes the VA to 
make a decision on a claim before the expiration of the 
period during which the veteran may submit any additional 
evidence necessary to substantiate his claim.  This change 
was made effective from November 9, 2000.  Veterans Benefits 
Act of 2003, P.L. 108-183, § 701 117 Stat. 2651 (December 16, 
2003).  In the present case, the appellant was informed by a 
September 2002 VA letter of the evidence that was necessary 
to substantiate his claim.  The appellant has had over a year 
since this document was issued to submit additional evidence, 
and he in fact has done so; therefore, there is no indication 
that further delaying adjudication of the appellant's appeal 
would serve his interests.  

Lastly, the Board has considered the U.S. Court of Appeals 
for Veterans Claims' (Court) holding in Pelegrini v. Principi 
[No. 01-944 (U.S. Vet. App. Jan. 13, 2004)], in which the 
Court held that 38 U.S.C.A. § 5103(a) requires the VA to 
provide notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim before any 
initial unfavorable agency of original jurisdiction decision.  
In the present case, the RO initially considered the claims 
on appeal in November 2002, subsequent to the passage of the 
VCAA and the modifications to 38 U.S.C. § 5103(a) therein.  
Prior to that initial decision, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that the VA would attempt to obtain, as has already been 
discussed above.  Because the veteran's claim was initially 
considered only after VCAA development was afforded him, the 
Board finds no evidence of prejudicial error in the present 
case.  See Bernard, supra; see also Conway v. Principi, No. 
03-7072 (Fed. Cir. Jan. 7, 2004) (holding that the Court must 
take due account of the 38 U.S.C.A. § 7261(b) rule of 
prejudicial error when considering VA compliance with the 
VCAA).  

The veteran seeks to reopen his service connection claims for 
disabilities of the right ankle and left shoulder.  
Entitlement to service connection for disabilities of the 
right ankle and left shoulder was denied by the RO within an 
April 1992 rating decision.  The veteran was duly notified of 
this decision that same month, and did not initiate a timely 
appeal of these determinations; therefore, they are final.  
38 U.S.C.A. § 7104 (West 2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For claims received subsequent to August 
29, 2001, as is the case here, new and material evidence 
means evidence that, by itself or when considered with 
evidence previously of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2003).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

I.  New and material evidence - Right ankle

In support of his application to reopen his service 
connection claim for a right ankle disability, the veteran 
has submitted the May 2003 medical opinion statement of 
P.C.R., D.P.M., a private podiatrist.  As an initial matter, 
the Board notes that this evidence has not yet been 
considered by the RO, the agency of original jurisdiction.  
Normally, the Board would be required to remand this issue to 
the RO for initial consideration of this evidence by the 
agency of original jurisdiction.  See 38 C.F.R. §§ 19.31, 
20.1304 (2003).  However, given the favorable outcome of this 
aspect of the Board's decision, no prejudice to the veteran 
results from the Board's consideration of this evidence.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Accord to Dr. R.'s May 2003 statement, the veteran has been a 
"longstanding patient" seeking treatment for a 
"longstanding previous [right ankle] injury occurring [ . . 
. ] in 1992."  Conservative therapy has not resolved this 
disability, and surgical intervention may be required in the 
future.  For the reasons to be discussed below, this evidence 
is both new and material, and the veteran's claim for service 
connection for a right ankle disability must be reopened and 
considered on the merits.  

The Board notes first that the May 2003 statement is new, in 
that it was not of record at the time of the initial 1992 
denial.  Additionally, it is not cumulative and redundant of 
evidence already of record, as it both verifies a current 
right ankle disability, and suggests onset of this disability 
during military service.  No such evidence was of record at 
the time of the 1992 denial.  

When the RO initially denied the veteran's claim in April 
1992, it found that while he was treated for a right ankle 
disability during service, his 1992 service separation 
examination was negative for any such disability, and he had 
presented no post-service evidence of any ongoing disability.  
Because Dr. R.'s statement establishes a current right ankle 
disability, it is material, as it relates to an unestablished 
fact necessary to substantiate the claim.  Additionally, this 
evidence, when considered with the veteran's service medical 
records, which reflect treatment for a right ankle 
disability, raises a reasonable possibility of substantiating 
the claim at issue.  

Based on the above, the Board finds the May 2003 statement 
from Dr. P.C.R. to be both new and material evidence.  The 
veteran having submitted new and material evidence, his claim 
must be reopened and considered on the merits.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  

II. New and material evidence - Left shoulder disability

In support of his application to reopen his claim for service 
connection for a left shoulder disability, the veteran has 
submitted VA outpatient treatment records, along with his own 
contentions.  For the reasons to be discussed below, this 
evidence is not new and material, and his application to 
reopen is denied.  

Considering first the veteran's VA outpatient treatment 
records from the Knoxville VA Outpatient Clinic, these 
records fail to reflect any diagnosis of or treatment for a 
left shoulder disability.  While the veteran has been treated 
for a variety of other disabilities, there is no indication 
in the VA records of treatment for, or a diagnosis of, a left 
shoulder disability.  Because this evidence does not even 
mention a disability of the left shoulder, it clearly does 
not raise a reasonable possibility of substantiating the 
claim at issue, and is not new and material.  

Likewise, the veteran's own contentions that he injured his 
left shoulder during military service, and continues to 
experience a disability of this joint, are not new and 
material evidence.  As a layperson, his statements regarding 
medical causation, etiology, and diagnosis do not constitute 
new and material which is binding on the Board.  See Moray v. 
Brown, 5 Vet. App. 211 (1993).  The Board also observes that 
the veteran's current contentions are essentially similar to 
those considered and rejected by the RO prior to the 1992 
denial.  Therefore, they are cumulative and redundant, and 
are not new.  

In conclusion, the veteran has not submitted any new and 
material evidence that may be used to reopen his claim for 
service connection for a left shoulder disability.  In the 
absence of any new and material evidence, his application to 
reopen this claim must be denied.  


ORDER

Having submitted new and material evidence, the veteran's 
claim for service connection for a right ankle disability is 
reopened.  

Having submitted no new and material evidence, the veteran's 
application to reopen his service connection claim for a left 
shoulder disability is denied.  



							(CONTINUED ON NEXT PAGE)

REMAND

The veteran's claim for service connection for a right ankle 
disability having been reopened, it may now be considered on 
the merits.  

The Board notes first that although the veteran was described 
as a "longstanding patient" of Dr. P.C.R., the only records 
received thus far from Dr. R. consist of the aforementioned 
May 2003 treatment summary.  Because this record consists of 
a single page, the Board suspects additional treatment 
records from Dr. R. may be available.  In such circumstances, 
the VA has an obligation to inform the veteran of the 
evidence necessary to complete his claim, and to assist him 
in obtaining that evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

Next, the Board notes that the veteran has not been afforded 
a VA orthopedic examination to determine if the veteran has a 
current right ankle disability, and whether this disability 
results from an in-service disease or injury.  The VA is 
required to schedule an examination when the record does not 
contain "sufficient medical evidence for the Secretary to 
make a decision on the claim."  38 U.S.C.A. § 5103A(d)(2)(C) 
(West 2002).  In the present case, the veteran's service 
medical records reflect treatment for a right ankle 
disability, and he has presented private medical evidence 
suggesting he continues to have a disability of the right 
ankle.  Therefore, a VA medical examination is warranted to 
determine if in fact the veteran's current right ankle 
disability is related to any in-service ankle injury.  

Therefore, in light of the above, this issue is remanded to 
the RO for the following additional development:  

1.	The RO should contact the veteran 
and request the names and other contact 
information of any medical care 
providers, either VA or private, who have 
treated him for his right ankle 
disability subsequent to service.  For 
all VA medical records identified by the 
veteran, the RO should obtain those 
records and associate them with the 
claims folder.  For any private medical 
records identified, to include those from 
Dr. P.C.R., of the Knoxville Podiatry 
Group, the RO should request the veteran 
authorize the VA to obtain such records 
on his behalf.  In the alternative, the 
veteran may obtain and submit such 
records himself.  

2.	After any evidence obtained as a 
result of the foregoing development have 
been associated with the claims folder, 
then the veteran should be scheduled for 
a VA orthopedic examination, performed by 
a physician, in order to determine if he 
has a current right ankle disability, and 
whether such a disability was incurred 
during military service.  The claims file 
should be reviewed by the examiner in 
conjunction with the examination.  In 
particular, the examiner should note the 
veteran's in-service treatment for a 
right ankle disability (records of 
treatment can be found in the service 
department records envelope, and are 
marked with yellow 'post-it' notes) and 
the May 2003 statement from Dr. P.C.R. 
(found in the claims folder marked with a 
green tab labeled "Med. opinion Rt. 
ankle  5/03").  The examination should 
include full range of motion studies, x-
rays, laboratory tests, and any other 
tests considered necessary by the 
examiner.  After examining the veteran 
and reviewing the claims folder, the 
examiner should address the following 
questions:

a)  Does the veteran have any 
current disability or disabilities of the 
right ankle?  
b)  For any right ankle disability 
identified above, is it likely, as likely 
as not, or unlikely that such a 
disability was incurred during service or 
is due to or the result of an in-service 
injury?  (The term "at least as likely 
as not" does not mean within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.)

The medical basis for all opinions 
expressed should be given.  

3.	The RO should review of the record 
and ensure that all notification and 
development actions required by the VCAA 
are fully satisfied, as well as 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002), 38 C.F.R. § 3.159 (2003), the 
recently enacted Veterans Benefits Act of 
2003, and any other applicable legal 
precedent.  This includes informing the 
veteran of the time he has in which to 
submit additional evidence.  

4.	Thereafter, the RO should again 
consider the veteran's claim for service 
connection for a right ankle disability 
in light of the additional evidence added 
to the record.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



